DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (JP 2004314672 A). 
Regarding claims 1 & 9 Uchida teaches a vehicle comprising: a vehicle body (FIG. 1 & 2: 24, 24a, 30 & more not depicted) comprising a front compartment (FIG. 1: E; paragraph 14) and a member located in the front compartment (FIG. 1 & 2: 24 & 24a), the member comprising an upper surface (FIG. 1: region of contact between 12 & 24a) comprising a first region (FIG. 1: front half of region of contact between 12 & 24a) and a second region adjacent to and rearward of the first region (FIG. 1: rear half of region of contact between 12 & 24a); 5a drive disposed in the front compartment (FIG. 1: 10; paragraph 14) and configured to drive a wheel (paragraph 13); a bracket attaching the drive to the vehicle body (FIG. 5: 13 & 16): a stabilizer extending in a right-left direction of the vehicle in the front compartment (FIG. 1, 2, & 5: 1) and connecting a left front suspension and a right front suspension to each other (FIG. 2: depicted); and a bush attaching the stabilizer to the vehicle body (FIG. 1: 11 & 12), the bush fixed to the first region of the upper surface of the member such that the 10bush is located frontward of the drive (FIG. 1: depicted fixed to both regions), the bracket fixed to the second region of the upper surface of the member (FIG. 1: depicted fixed indirectly to both regions through the bush 11 & 12, FIG. 5 better depicts how the bracket is fixed) such that the bracket is located rearward of the bush (FIG. 5: bracket depicted on all sides of the bush), and at least a part of the bracket is located above the bush (FIG. 5: bracket depicted on all sides of the bush). Uchida does not explicitly teach that the bracket is one of a plurality nor that the bush is one of a plurality however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a second, duplicate bracket & bush symmetrical to the one taught as such arrangements are conventional in the art and would provide for redundancy and thus increased vehicle safety and reliability. 
Regarding claim 2 Uchida as modified above teaches that the first bracket comprises a recess or a hole opening at a front surface of the first bracket, and at least a part of the first bush is located within the recess or the hole (FIG. 5: recess formed between the two instances of 16a; paragraph 36).
Regarding claim 3 Uchida as modified above teaches that the first bracket comprises a support located above the recess or the hole and supporting the drive (FIG. 5: 13).
Regarding claim 6 Uchida as modified above teaches that the member of the vehicle body is a suspension member supporting the left and right front suspensions (FIG. 1 & 2: 24 & 24a).
Regarding claim 7 Uchida as modified above teaches that the suspension member comprises: a pair of side rails extending in a front-rear direction of the vehicle (FIG. 2: 24a); and 5a front crossmember extending between the pair of side rails and located frontward of the drive (FIG. 1 & 2: 24a), and the first bush and the first bracket are located on the front crossmember (FIG. 1: depicted).  
Regarding claim 10 Ushida as modified above teaches that the drive comprises at least one of a motor or 20an engine (paragraph 17).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida (JP 2004314672 A) further in view of Shimane (JP 3226546 U). 
Regarding claim 4 Uchida as modified above does not teach that the support of the first bracket supports the drive via a vibration isolator, however Shimane does teach a vibration isolating bolt (FIG. 1: 130, 132, & 142). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the damping bolt taught by Shimane to replace the drive support bolts taught by Uchida as modified above (FIG. 5: 13d) so as to reduce unwanted noise coming from the drive.  
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 5 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 5 & 11 no prior art made of record teaches a vehicle comprising a bush with fixed portions fixed to a vehicle body with fasteners wherein the fixed portions are inside of a recess of hole of a bracket. Regarding claims 8 & 16 no prior art made of record teaches a vehicle comprising a bracket located on a front cross member & partially on a side rail and also attaching to a drive and a stabilizer. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not fully persuasive. Regarding the arguments directed towards claim 1 and dependents thereof, Uchida does teach the features now amended into the claim and so the arguments are not considered persuasive. See the above U.S.C. 103 rejection of claim 1. Regarding the arguments directed towards claims 11 & 16 and depends thereof no prior art made of record teaches all of the recited features of either of the independent claims and so the arguments are considered persuasive. See allowable subject matter above. 
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618